Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-11:  The prior art did not teach or suggest a cycle and soak irrigation control unit as claimed by the applicant, specifically a cycle and soak irrigation control unit comprising a timing control circuit configured to detect a first activation signal from the irrigation controller received at the first input connector; and control an output of the first activation signal from the first output connector according to a predefined cycle and soak sequence to control a duration of a series of cycle-on timings during which the first activation signal is outputted from the first output connector to activate the first irrigation actuatable device and soak-off timings during which the first activation signal is not outputted from the first output connector deactivating the first actuatable device, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 12-22:  The prior art did not teach or suggest a method of implementing irrigation cycle and soak functionality as claimed by the applicant, specifically a method comprising the steps of accessing a first cycle-on timing and a first soak-off timing; and repeatedly and sequentially controlling an output of the first activation signal from a first output connector according to a predefined cycle and soak sequence to control durations of a series of cycle-on timings during which the first activation signal is outputted from the first output connector to activate a separate and external first actuatable device, and soak-off timings during which the first activation signal is interrupted and not outputted from the first output connector deactivating the first actuatable device, together in combination with the other method steps and claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752